Citation Nr: 1606138	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $6,675.00, to include whether the overpayment of compensation benefits was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2015.  A transcript of the hearing has been associated with the claims file.  

The RO certified the issue to the Board as denial of waiver of the overpayment.  However, the substance of the RO's adjudications, including the February 2012 statement of the case (SOC) show that both issues involving the validity of the debt and entitlement to waiver of overpayment are within the scope of the appeal.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also VAOPGCPREC 06-98 (April 24, 1998).


FINDINGS OF FACT

1.  The RO committed administrative error by continuing to pay the Veteran an additional amount of compensation for his spouse when it was constructively on notice that the Veteran's spouse had died, but the Veteran was partially at fault by continuing to accept payment of the dependent benefit.

2.  In balancing the faults, the fault on the RO's part in failing to act on information constructively of record for nearly eight years outweighs the fault on the Veteran's part in continuing to accept the additional dependent benefit.    


CONCLUSIONS OF LAW

1.  The debt in the amount of $6,675.00 for overpayment of VA service-connected compensation dependent benefits is valid.  38 U.S.C.A. §§ 1115, 5112; 38 C.F.R. §§ 1.911, 3.274, 3.275, 3.276, 3.277, 3.500 (2015).

2.  Recovery of the overpayment of dependent benefits, in the amount of $6,675.00 would be against equity and good conscience.  38 U.S.C.A. §§ 501, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran's wife died in November 2003.  The RO continued to pay him an additional dependent benefit for his wife until July 2011, shortly after the RO learned of her death in June 2011.  The Veteran disputes the validity of the debt and seeks a waiver of the overpayment created.  

Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).  

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

Here, the Board must find that the debt was valid, but that the overpayment created should be waived.  The reasons for this determination follow.




A.  Validity of the Debt

(1) Applicable Law

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

An effective date of the award of any benefit or any increase therein by reason of marriage shall be effective from the latest of the following dates: (1) Date of claim, meaning the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise; (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) Date of commencement of veteran's award. 38 C.F.R. § 3.401(b).

A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)).  "Knowledge" is "[a]n awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact."  Black's at 950.  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015).

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent, 27 Vet. App. at 380 (citing 38 U.S.C. § 5112(b)(9); see 38 C.F.R. § 3.500(b)(1); VA Gen. Coun. Prec. 2-90 (Mar. 20, 1990)).  VA's policy that running awards consisting of recurring monthly payments made as a result of VA administrative error do not create overpayments or valid debts and that VA administrative error must be considered even where the initial award or entitlement to benefits itself was not the result of administrative error.  Id..

It is not considered administrative error for VA to continue to sending monthly payments after the Veteran notified VA of his changed status, and VA delay's in administratively processing the adjustment to the rate of pension is also not considered administrative error.  Dent, 27 Vet. App. at 384.  

However, a valid debt is created if a Veteran had knowledge that his pension benefits would change with changes in his status, and he continued to cash the VA check sent to him in the following month (and with his cashing of each additional check thereafter).  Dent, 27 Vet. App. at 384.  If the Veteran continued to accept the payments even though he had knowledge that his change in income affected his monthly pension payment, by accepting the full monthly pension payments, the Veteran failed to act in accordance with the rules governing payments.  Accordingly, his failure to act in accordance with the rules governing pension constitutes an omission by the payee, and consequently his full entitlement ceased upon his change in circumstances.  Id.  

If the Veteran cashed the checks at the full rate despite his knowledge that he was not entitled to the full amount on each check, he was at a minimum, partially at fault.  Therefore, the debt was valid and an overpayment was created.  Dent, 27 Vet. App. at 384.  

(2) Discussion

In this case, the record shows that the Veteran's spouse died in November 2003.  The RO removed her from his award as a dependent in July 2011 effective November 5, 2003.  The Veteran maintains that he told his VA doctors of her death during all annual visits after her passing.  See Board Hr'g Tr. 3; see also June 2011 VA Report of General Information.  His VA treatment records bear out his testimony.  Thus, for almost eight years, the RO had constructive knowledge of her death, but failed to act on that information.  This was error on the RO's part.  

The Veteran is also partially at fault by continuing to accept the full benefit payments when he knew he was not entitled to the additional amount for his deceased spouse.  At his Board hearing, he testified that he did not realize the proportion of his compensation benefit he was receiving for his wife.  Board Hr'g Tr. 4.  He did not testify that he was unaware that he was receiving the additional amount or had never been notified of such.  In fact, the claims file contains multiple notification letters as early as February 1981, informing him that he was receiving an additional amount for his wife.  These letters also informed him that "[a]ny change in the number or status of your dependents must be reported promptly to the VA."  Thus, the Veteran was at fault during the intervening years by continuing to keep the additional amount for his deceased wife until July 2011.  

Under such circumstances, the Board must conclude that the debt was valid and an overpayment was created.  See Dent, 27 Vet. App. at 384.  

B.  Overpayment

(1) Applicable Law

Recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 C.F.R. § 1.963(a); see also 38 C.F.R. § 1.962.  A request for waiver of an indebtedness under this section shall only be considered within 180 days following the date of a notice of indebtedness.  See 38 C.F.R. § 1.963(b).  

The standard "Equity and Good Conscience," will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor--where actions of the debtor contribute to creation of the debt; (2) Balancing of faults--weighing fault of debtor against Department of Veterans Affairs fault; (3) Undue hardship--whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose--whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment--failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment--reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965(a).  

In applying this single standard for all areas of indebtedness, the following elements will be considered, any indication of which, if found, will preclude the granting of waiver:  (1) Fraud or misrepresentation of a material fact; (2) Bad faith--this term generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  

(2) Discussion

In this case, there is no indication of fraud on the Veteran's part.  See 38 C.F.R. § 1.963(a).  The Veteran has also not indicated that collection of the debt would cause undue hardship.  38 C.F.R. § 1.965(a)(3).  Recovery of the debt would also not defeat the purpose of providing an additional benefit for a dependent spouse because the spouse was no longer dependent once deceased.  See 38 C.F.R. § 1.965(a)(3).  The Veteran has also not indicated that he changed position to his detriment by relying on the additional amount for a dependent spouse.  38 C.F.R. § 1.965(a)(6).  

Instead, the central factors concern the fault of the debtor, the balancing of the faults, and unjust enrichment.  Again here, the Veteran is equally at fault as he continued to accept the additional amount of dependent benefits after his wife had died. There is also an element of unjust enrichment because the Veteran knew he was receiving the additional amount for his deceased spouse, and he knew that he was not entitled to that amount.  (At his Board hearing, he testified that he did not know the proportion of compensation that was for his dependent spouse.  See Board Hr'g Tr. 4.  By inference, this means that he knew some proportion of his compensation benefits was for his dependent spouse.)  Furthermore, he never followed up with the RO during the nearly eight intervening years to determine if the RO had taken all needed action with regard to stopping the additional dependent benefit for his wife.  Rather, he continued to keep that extra amount.  He has also declined to provide any financial information, explaining at the Board hearing that he was not destitute.  Board Hr'g Tr. 2, 4.  There is no indication of bad faith on his part, however.  See 38 C.F.R. § 1.965(b)(2).  

The factors weighing against a waiver of overpayment are not insignificant.  However, the faults on the Veteran's part are evenly balanced against the fault of the RO.  Specifically, the RO had constructive knowledge for almost eight years of death of the Veteran's wife, but failed to act on that information.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); cf. Massie v. Shinseki, 25 Vet. App. 123, 132, n.8 (2011), aff'd 724 F.3d 1325 (Fed. Cir. Jul 29, 2013).  Because of the RO's delay, the overpayment ballooned to $6,675.00.  If the RO had taken timely action, no overpayment (or a reduced overpayment) would have been created.  

As discussed above, the consequent administrative error on the RO's part cannot justify a finding that the debt was invalid because that fault was partially shared by the Veteran.  See Dent, 27 Vet. App. at 384.  However, the fault by the RO can be taken into consideration when determining whether to waive the debt.  See 38 C.F.R. § 1.965(a) (setting forth a list of factors to consider that are intended to be noninclusive).  Accordingly here, the Board finds that the nearly eight years it took the RO act on the Veteran's information to be of far greater consequence than the Veteran's inaction.  Thus, the balance of the faults lies with the RO.  

Because the balance of faults lies with VA, recovering the debt in the amount of $6,675.00, would be against equity and good conscience.  Therefore, the debt is waived.  This represents a complete grant of the relief sought on appeal as to this issue.  


ORDER

The debt in the amount of $6,675.00 for overpayment of VA service-connected compensation dependent benefits is valid. 

Waiver of recovery of the overpayment of dependent benefits, in the amount of $6,675.00, is granted. 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


